— Judgment unanimously affirmed. Memorandum: Defendant’s claim that the plea colloquy was inadequate has not been preserved for appellate review and, at any rate, is lacking in merit. Defendant failed to move to withdraw his plea and, indeed, made four postjudgment motions (CPL 440.10, 440.30) without challenging the adequacy of the plea. In addition, it was unnecessary for defendant to admit all elements of the crimes because this was a bargained plea to lesser offenses than those with which he was charged. With respect to his sentence, the court promised only that defendant would receive credit for time served in accordance with applicable provisions of law. He received the credit allowable. (Appeal from judgment of Erie County Court, Forma, J. — attempted criminal possession of forged instrument, second degree.) Present — Callahan, J. P., Denman, Green, Pine and Lawton, JJ.